Citation Nr: 1453804	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  07-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for residuals of a hemilaminectomy of L5-S1 ("lumbar spine disability").

2.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder ("MDD").

3.  Entitlement to an initial evaluation in excess of 30 percent for incontinence of the bowel.

4.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.  

5.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease ("GERD").  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991 and from September 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The May 2005 rating decision, in pertinent part, granted service connection for a lumbar spine disability and assigned a 40 percent evaluation effective December 7, 2004; granted service connection for adjustment disorder with depressed mood (which was later diagnosed as MDD) and assigned a 10 evaluation effective December 7, 2004; granted service connection for incontinence of the bowel and assigned a 10 evaluation effective December 7, 2004; granted service connection for migraine headaches and assigned a 10 percent evaluation effective December 7, 2004; and granted service connection for GERD and assigned a 10 percent evaluation effective December 7, 2004.  The Veteran appeals for higher initial evaluations.  

During the pendency of the appeal, the RO issued an April 2007 rating decision granting a 30 percent evaluation for MDD effective December 7, 2004; granting a 30 percent evaluation for incontinence of the bowel effective December 7, 2004; and granting a 30 percent evaluation for migraine headaches effective December 7, 2004.  The Veteran continues to appeal for higher evaluations for her disabilities.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before a different Veterans Law Judge (VLJ) at an October 2010 Travel Board hearing, and a transcript of this hearing is of record.  The Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board.  The Veteran was provided with the opportunity for a new hearing, but the Veteran failed to report to her scheduled January 2013 hearing without good cause and has not requested a rescheduled hearing.  Her hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board remanded the issues on appeal for additional development in March 2011, September 2012 and April 2014.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbar spine disability has been manifested by subjective complaints of chonic pain radiating into the left lower extremity.  Objective evidence includes forward flexion of no less than 20 degrees with pain; and functional loss exhibited by less movement than normal, pain on movement and interference with sitting, standing and weight-bearing; but no muscle atrophy or ankylosis; and no incapacitating episodes of intervertebral disc syndrome.  

2.  Throughout the appeal period, the Veteran's MDD most nearly approximates occupational and social impairment with reduced reliability and productivity.

3.  Throughout the appeal period, the Veteran's incontinence of the bowel has been manifested by extensive leakage and fairly frequent involuntary bowel movements.

4.  Throughout the appeal period, the Veteran's migraine headaches more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  

5.  Prior to February 1, 2008, the Veteran's GERD has been manifested by daily acid reflux, nausea and heartburn, occasional dysphagia, sudden vomiting, regurgitation, and mild hematemesis.  

6.  As of February 1, 2008, the Veteran's GERD has been manifested by severe and persistent epigastric and retrosternal pain, large hiatal hernia with reflux, regurgitation, sleep disturbance, and occasional nausea, vomiting, and dysphagia.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent initial evaluation for MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 60 percent initial evaluation for incontinence of the bowel have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7332 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent initial evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

5.  Prior to February 1, 2008, the criteria for an evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).

6.  As of February 1, 2008, the criteria for an evaluation of 30 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

As noted above, the Veteran testified at a Board hearing in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  Moreover, the Veteran failed to report for an additional hearing that she requested.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in February 2005, January 2007, February 2007, December 2007, May 2011, and June 2014 for her lumbar spine disability, MDD, incontinence of the bowel, migraine headaches, and GERD.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that her disabilities have worsened since the June 2014 examinations.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.  


II.  Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  



Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's lumbar spine disability has been evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective December 7, 2004.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

As background, in June 2002, the Veteran underwent a hemilaminectomy at L5-S1 for a protruding disc and subsequently had a difficult six-month post-operative recovery, where she was confined to her bed and unable to stand.  See February 2005 VA examination.  Since her surgery, the Veteran has experienced several reported complications, including left lower extremity radiculopathy, more frequent migraine headaches, worsening depression, incontinence of the bowel and increased symptoms of GERD.  Id.  These complications from her lumbar spine surgery will be discussed in detail below.  

At a February 2005 VA spine examination, the Veteran reported experiencing severe low back pain which radiated to her left lower extremities.  She also had left leg weakness and numbness, balance disturbance (fell twice a day) and muscle spasms (occurring once or twice a day and resolving within a few minutes).  The symptoms worsened with prolonged walking, standing or sitting.  She relieved her symptoms by lying down, stretching and using prescription pain medications with limited relief.  Physical therapy exercises were done informally at home.  She said walking was limited to 10 minutes per hour.  She needed assistance getting in and out of the shower.  She was able to cook, but all activity was limited to 10 minutes.  The Veteran said she was unemployed due to her severe low back pain.  

Upon objective evaluation, the February 2005 VA examiner found that the Veteran had a severe limp where she favored her right leg.  No abnormalities of the spine were revealed and her spine was symmetrical.  Motor examination results were 5/5.  Reflexes were normal.  Sensory examination results were intact.  Range of motion testing of the lumbar spine revealed flexion at 20 degrees, extension at 5 degrees, and left and right lateral flexion at 10 degrees.  The VA examiner noted that the Veteran refused testing of the left and right lateral rotation.  The Veteran's range of motion limitations were noted to be due to pain.  Bilateral straight leg raise test was negative.  No bilateral radicular pain was reproduced with the Spurling's maneuver.  The VA examiner diagnosed the Veteran with failed back syndrome and noted no objective evidence of left-sided radiculopathy.  

At a January 2007 VA spine examination, the Veteran continued to report low back pain which radiated into her left lower extremities and associated paresthesias, weakness, numbness, stiffness, and occasional unsteadiness.  She rated her typical daily pain at 5 out of 10.  Flare-ups occurred three to four times a week with increased pain rated at 10 out of 10 lasting for 30 minutes to two and half hours.  The flare-ups were precipitated by prolonged sitting, walking (more than 10 minutes) and standing (more than 20 minutes) and alleviated by a warm bath, lying down and prescription pain medication.  She reported some relief with her pain medications, but also sleepiness as a side effect.  She sometimes used a cane for assistance.  She denied any incapacitating episodes in the last 12 months.  As a result of her low back pain, she reported no problems with activities of daily living; she did report trouble maintaining employment.  

Upon objective evaluation, the January 2007 VA examiner found that the Veteran had normal posture and an antalgic gait.  No muscle spasm or weakness was noted.  No unfavorable ankylosis of the spine was found.  The VA examiner noted mild tenderness to palpation of the lower lumbar spine.  Strength was 5/5.  Reflexes were normal except for an absent left ankle jerk.  Sensory examination results revealed decreased sensation in the lateral aspect of the left foot.  The Veteran had a negative bilateral Lasegue's sign test and her toes were down-going bilaterally.  Range of motion testing of the lumbar spine revealed flexion at 45 degrees with pain at 30 degrees, extension at 15 degrees with pain at 10 degrees, left and right lateral flexion at 20 degrees with pain at 15 degrees, and left and right lateral rotation at 20 degrees with pain at 15 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  There was no additional pain, fatigue, weakness or incoordination upon repetitive use.  The VA examiner noted that it would be speculation to report on limitation due to flare-ups because the Veteran exhibited no flare-ups during the examination.  The VA examiner diagnosed the Veteran with lumbar intervertebral disc syndrome.  

At a December 2007 VA spine examination, the Veteran reported daily low back pain, which radiated into her left lower extremity with associated numbness.  She had an unsteady gait and occasionally fell down.  She reported flare-ups occurring every few days during which she tried to stay off her feet for one to two days.  Standing was limited to 30 minutes and walking was limited to one or two blocks.  Prolonged sitting also increased her pain.  She treated her pain with medication and had no side effects.  She occasionally used a cane for assistance.  She had no incapacitating episodes in the last 12 months.  She reported experiencing effects on her occupation and activities of daily living due to her low back pain.  She could not standing for prolonged periods of time, lift heavy objects and had trouble with activities that required twisting or bending.  She said she tried working in November 2006 as a Wal-Mart greeter, but could not continue, because the job required prolonged standing.  

Upon objective evaluation, the December 2007 VA examiner found that the Veteran had a loss of lumbar lordosis, but no evidence of scoliosis.  There was palpable tenderness in the lower lumbar paraspinals.  Strength testing results were 4/5.  Reflexes were 1+ with a weak right ankle jerk and no results on the left.  Decreased sensation results were noted.  The VA examiner noted that the Veteran could not complete an adequate toe raise on the left as compared to the right.  Range of motion testing of the lumbar spine revealed flexion at 50 degrees with markedly increased pain noted upon repetitive use; extension at 25 degrees with mildly increased pain noted upon repetitive use; left and right lateral flexion at 15 degrees with increased pain noted upon repetitive use; and left and right lateral rotation at 15 degrees with increased pain noted upon repetitive use.  No additional limitation in range of motion was noted upon repetitive use testing.  The Veteran was diagnosed with a herniated disc at L5-S1 status post hemilaminectomy and microdiscectomy at that level.  

December 2010 VA treatment records reflect continued low back pain and left lower extremity radiculopathy.  A September 2010 MRI report revealed multiple degenerative disc disease and vertebral body hemangiomas and mild left-sided neuroforaminal narrowing.  

At a May 2011 VA spine examination the Veteran reported moderate, constant and daily low back pain radiating into her left lower extremity with associated numbness and tingling.  She rated her pain at 4 out of 10.  She also had fatigue, decreased motion, stiffness and spasms.  She reported no falls or unsteadiness.  Her pain was precipitated by prolonged sitting (more than 15 to 20 minutes), walking (more than 100 yards), and standing (20 to 30 minutes).  She used a back brace for assistance and a TENS unit for her severe pain.  She had no incapacitating episodes.  

Upon objective evaluation, the May 2011 VA examiner found that the Veteran had a normal posture and head position and her spine was symmetrical.  Gait was normal.  No ankylosis, spasms, muscle atrophy or weakness was noted.  There was guarding on the left, but not severe enough to result in an abnormal gait.  Pain with motion and tenderness was found on the left.  Sensory and reflex examination results were normal.  Motor examination results were 5/5, except for left hip flexion at 4/5.  A positive Lasegue's sign test was found on the left.  The VA examiner noted that the Veteran had an old, healed three and one-quarter inch surgical scar on her lower back.  Range of motion testing of the lumbar spine revealed flexion at 70 degrees, extension at 30 degrees, left lateral flexion at 15 degrees, right lateral flexion at 30 degrees, left lateral rotation at 15 degrees, and right lateral rotation at 30 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  There was no objective evidence of pain on range of motion or repetitive use testing.  The VA examiner noted no effects on the Veteran's usual daily activities.  The VA examiner found that the Veteran's occupational activities were impacted by pain, decreased mobility, problems with lifting and carrying and decreased strength in the lower extremity.

A July 2012 VA treatment record reflects the Veteran's complaint of chronic low back pain with left lumbar radiculopathy.  An April 2012 MRI report revealed levoscoliosis and degenerative disc disease at L5-S1, which was predominately on the left side.  She continued to use a brace, but no rigidity was observed, her straight leg raise test was negative and she was able to walk without assistance.  

At a June 2014 VA spine examination, the Veteran reported chronic, daily low back pain.  She had flare-ups of severe pain once a day lasting for one day.  She treated her pain with pain medication and a topical cream.  Upon objective evaluation, the VA examiner found that the Veteran had tenderness to palpation of the lumbar spine.  No muscle spasms were noted.  Guarding was found, but not resulting in an abnormal gait.  No muscle atrophy or ankylosis was noted.  Muscle strength testing results were normal.  Reflexes and sensory examination results were normal.  Bilateral straight leg raise test was negative.  The VA examiner noted no signs or symptoms of radicular pain.  The VA examiner found that the Veteran did not have intervertebral disc syndrome.  The VA examiner found that the Veteran's surgical scar was not painful, unstable or had a total area greater than 39 square centimeters.  Range of motion testing revealed flexion at 40 degrees with pain at 40 degrees, extension at 10 degrees with pain at 10 degrees, left and right lateral flexion at 20 degrees with pain at 20 degrees, and left and right lateral rotation at 15 degrees with pain at 15 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner noted functional loss exhibited by less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  The VA examiner found that it would be speculation to state whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups.  

Based on a careful review of all of the evidence, the Board finds that, throughout the appeal period, the Veteran's lumbar spine disability does not warrant an evaluation in excess of 40 percent.  In other words, there is no evidence establishing unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Indeed, at the Veteran's January 2007, May 2011 and June 2014 VA examinations, no ankylosis was found.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204 -07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher evaluation unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43 ; DeLuca, 8 Vet. App. at 204-7.  The June 2014 VA examiner found functional loss exhibited by less movement than normal, pain on movement and interference with sitting, standing and weight-bearing, but there was no objective evidence of additional limitation in range of motion upon repetitive use.  Indeed, the most recent VA examination reflects that the Veteran's flexion was at 40 degrees with pain, which more nearly approximates the 20 percent rating criteria.  Therefore, the rating criteria for a 50 percent evaluation are not satisfied.  

There is conflicting medical evidence as to whether the Veteran had intervertebral disc syndrome.  However, the January 2007 VA examiner who found intervertebral disc syndrome, did not find that she had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Thus, the Board concludes that there is no basis for a higher evaluation under the rating criteria.  

Finally, the Veteran has been separately evaluated for her left lower extremity radiculopathy as 20 percent disabling for moderate symptoms.  The Board finds no evidence of severe symptoms supporting a higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).  

The Board has considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected lumbar spine disability is manifested by symptoms of chronic pain, stiffness, fatigue, decreased motion, spasms, tenderness and unsteadiness, which prevents her from prolonged sitting, standing and walking, impacts her ability lift and carry heavy objects and causes problems with activities involving twisting and bending.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

	MDD

The Veteran's MDD has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective December 7, 2004.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At a February 2005 VA psychiatric examination, the Veteran reported that following her back surgery, her symptoms of depression had become progressively worse.  She was no longer able to work because of her back problems and she had financial difficulties.  She reported having an average of six hours of sleep at night  and difficulty staying asleep (she woke up serveral times during the night).  She had trouble concentrating, poor energy, decreased appetite and feelings of worthlessness.  She had three children from ages 9, 10 and 15.  She had been divorced since 1995 from a three-year marriage.  She was dating a man for the past two and a half years.  She had two close friends.  She reported that she read less often than she used to, tried to exercise daily, and cleaned her house.  

Upon objective evaluation, the February 2005 VA examiner found that the Veteran was alert and fully oriented; exhibited normal, clear, coherent and goal-directed speech; had appropriate behavior during the interview; had an euthymic affect; reported a nervous mood; and denied any auditory hallucinations, delusions, obsessions or compulsions.  She said she sometimes saw "spirits," but said they were common in her family.  She denied any current suicidal ideation, but did report past suicidal ideation following her back surgery, but no plan or intent.  No anxiety or panic attacks were noted.  The Veteran was diagnosed with adjustment disorder with depressed mood and assigned a GAF score of 65.  

At a February 2007 VA psychiatric examination, the Veteran reported symptoms of depressed mood, daily difficulty with motivation, a lack of interest in activities, spending days in bed, difficulty sleeping, little face-to-face to socialization and low confidence.  The Veteran reported that she had stopped taking her prescribed anti-depressant following an inpatient psychiatric hospitalization at a private facility in November.  

Upon objective evaluation, the February 2007 VA examiner found that the Veteran was clean and casually dressed, but showed a lack of grooming; was lethargic and walked slowly; had spontaneous speech and a cooperative attitude; her affect was appropriate and attention intact; had a depressed mood; had a logical and goal-directed thought process and unremarkable thought content; had a normal memory; oriented to person, place, and time; had good judgment, insight and impulse control; and no inappropriate behavior.  She had no homicidal thoughts, but expressed impulsive suicidal thoughts of running off a bridge.  The VA examiner noted that the Veteran had no ability to maintain minimum personal hygiene as she reported neglecting to wash her hair for one to two weeks due to her depressed mood.  She also had problems with sleep causing her to feel fatigued.  The VA examiner diagnosed the Veteran with MDD and assigned a GAF score of 50.  

At a December 2007 VA examination, the Veteran reported feeling more in control with her current medication.  She said she had a bout of depression one week ago lasting for a couple of days.  She slept on average for three hours.  Her energy was "OK," but at most times, she felt tired.  Her appetite was poor.  Her concentration fluctuated.  She denied any current suicidal ideation.  She described having a strong attachment to her three children.  She was not currently dating.  She had two close friends.  She was currently unemployed due to her back and migraine problems.  

Upon objective evaluation, the December 2007 VA examiner found that the Veteran was clean, neatly groomed, and appropriately and casually dressed; had an unremarkable, spontaneous, clear, and coherent speech; had an unremarkable thought process and thought content; had a normal affect and intact attention; her mood was "okay"; oriented to person, place, and time; had a cooperative, friendly, and attentive attitude toward the examiner; had good judgment and insight; no inappropriate behavior; exhibited poor impulse control (reported one fight); had a normal memory; and denied homicidal or suicidal thoughts.  The VA examiner noted the Veteran's report that her depressive symptoms had recently improved.  The VA examiner noted that the Veteran was not unemployable due to her MDD as the Veteran indicated her physical problems prevented her from working.  The VA examiner diagnosed the Veteran with MDD in partial remission and assigned a GAF score of 58.  

An April 2008 VA treatment record reflects that the Veteran's roommate had left on Christmas Eve 2007 leaving behind her four children from ages six months to four years old.  The patient was currently taking care of the children.  She reported the effectiveness with her anti-depressant medication and feeling calmer with fair sleep and intact appetite.  The VA treating psychiatrist found that the Veteran was alert and oriented and assigned a GAF score of 65.  

A December 2009 VA treatment record reflects that the Veteran had been out of her medication and reported being unable to think.  Her medication to aid her sleep was helpful.  She had a small appetite, but her weight remained stable.  She had just finalized the adoption of a two year-old boy in October.  Her 20 year-old daughter had moved out.  She currently had seven people living in her home, including herself, her children, her mother, her sister and her sister's husband.  She reported that her situation was fairly organized and not chaotic.  She had completed a semester in school where she studied psychology and early childhood development.  The VA treating psychiatrist found that the Veteran was alert and oriented and assigned a GAF score of 65.  

A March 2010 VA treatment record documents that the Veteran called to report that she felt her anti-depressant was making her hallucinate.  She said while she was home alone she heard someone crying and heard the television when it was off.  

An August 2010 VA treatment record reflects that the Veteran had her four children and mother living with her.  Her mother planned to moved out and the Veteran was looking to purchase a nearby house.  She reported that her anti-depressant was effective.  She still woke up three to four times at night, but attributed it to her musculoskeletal problems.  She reported an intact appetite and stable weight.  The VA treating psychiatrist found that the Veteran was alert and oriented and assigned a GAF score of 65.  

At an October 2010 Board hearing, the Veteran testified that she struggled daily to function with her depression despite treating her condition with medication.  She had attended psychotherapy every three months since 2004.  

At a May 2011 VA psychiatric examination, the Veteran reported an improvement in her symptoms based on her medication.  She said that she was without medication one month ago and was unable to function (could not fix a bowl of cereal) due to her depression.  Upon objective evaluation, the May 2011 VA examiner found that the Veteran was clean, neatly groomed, and casually dressed; had an unremarkable speech, thought process and thought content; was cooperative, friendly, and attentive attitude toward examiner; had a normal affect, good mood, and intact attention; oriented to person, place, and time; had good judgment, insight and impulse control; had normal memory; and no homicidal or suicidal thoughts.  The VA examiner noted that the Veteran had tried to work as a secretary, but her boss was overly critical and she ended each day in tears.  She ended her employment after one and half months.  The VA examiner diagnosed the Veteran with recurrent MDD and assigned a GAF score of 55.  

A July 2012 VA treatment record reflects that the Veteran had obtained custody of four children in expectation of adopting them.  Her prescribed anti-depressant continued to be helpful.  Her sleep and appetite were intact.  The VA treating psychiatrist found that the Veteran was alert and oriented and assigned a GAF score of 65.  

A July 2013 VA treatment record reflects that the Veteran reported running out of her anti-depressant medication.  She said, "to be honest I feel it."  She was not sleeping well and her appetite had decreased.  She currently had nine children and three adults living with her.  She also had six dogs and five cats in her home.  She denied any suicidal or homicidal ideation.  The VA treating psychiatrist found that the Veteran was alert and oriented and assigned a GAF score of 60.  

At a June 2014 VA psychiatric examination, the Veteran reported experiencing symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  She currently lived with her seven children.  She had three biological children; her 20 year-old son still lived at home.  The other six children (ages 16 months, 5, 6, 8, 9, and 10 years old), that she adopted, belonged to her former roommate.  Her son and daughter provided a lot of help.  She reported that she lasted worked in 2008 after working for three months as a customer service representative.  She said she was hospitalized for six days for psychiatric treatment in a private facility.  The VA examiner found that the Veteran was not suicidal, homicidal or psychotic during the examination.  The VA examiner diagnosed the Veteran with recurrent MDD and found that the Veteran was not unemployable based on her MDD.  

Based on all of the evidence record and giving the benefit of the doubt in favor of the Veteran, the Board finds that a 50 percent evaluation more nearly approximates the Veteran's MDD disability picture throughout the entire appeal period.

As discussed above, the Veteran's MDD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  During the appeal period, the Veteran has had symptoms of depression, impaired sleep, loss of appetite and a lack of motivation of interest.  She was able, during periods of improvement, to complete a semester of school.  She also currently cares for six adopted young children.  However, the Board finds credible the Veteran's testimony that she struggles daily to function because of her depression even with her medication.  The record reflects that on the occasions when she was without her medication, she lost interest in maintaining hygiene, she lacked motivation in activities, her sleep was impaired and her appetite was decreased.  During these times, the Veteran's GAF scores were consistent with moderate symptoms.  The record also shows that the Veteran has consistently been prescribed anti-depressant medication and has attended regular mental health treatment.  Although all of the VA examiners agreed that the Veteran's MDD did not impact her employability, the Veteran's past attempts to work have remained short-term.  

Thus, the Board concludes that affording the Veteran the benefit of the doubt, on balance, the record reflects that the Veteran's service-connected MDD is 50 percent disabling for the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered whether the Veteran's MDD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected MDD is manifested by symptoms of depression, chronic sleep impairment, lack of motivation and interest, and loss of appetite.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Bowel Incontinence

The Veteran's incontinence of the bowel has been evaluated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7332, effective December 7, 2004.  

Diagnostic Code 7332 evaluates rectum and anus, impairment of sphincter control.  A 100 percent rating is warranted for complete loss of sphincter control.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Occasional involuntary bowel movements, necessitating wearing of a pad warrants a 30 percent rating.  

At a February 2005 VA examination, the Veteran reported that since her back surgery, she has had constant bowel incontinence that she treated with medication.  She had regained some control, but still had occasional accidents.  She wore pads at all times.  Upon objective evaluation, the VA examiner found that the Veteran had a soft, non-tender abdomen with no distention and no costovertebral angle (CVA) tenderness.  She had a decreased sphincter tone and no mass.  The VA examiner diagnosed the Veteran with bowel incontinence due to her back surgery.  

At a February 2007 VA examination, the Veteran reported that she needed to change her pad, which she continued to wear daily, between two to four times a day.  She took medication daily.  Upon objective evaluation, the VA examiner found mild left lower quadrant tenderness to palpation, normal anus and rectal walls and decreased bulbocavernous reflex.  

At a December 2007 VA examination, the Veteran reported leakage of the bowel at least once a day.  She took her daily medication and wore pads.  The Veteran denied any weight gain or loss, lethargy, weakness, or anorexia.  She described last working in November 2006 and needing to change her underwear several times due to her bowel incontinence.  

June 2008 and December 2010 VA treatment records document that the Veteran experienced intermittent diarrhea, which was effectively treated with medication.  

At a May 2011 VA examination, the Veteran's incontinence was currently stable with continuous daily medication.  She continued to wear pads daily.  She noted symptoms of nausea several times a week, but no vomiting, constipation, diarrhea, or intestinal pain.  Upon objective evaluation, the VA examiner found that the Veteran was in overall good general health with no significant weight loss and no abdominal tenderness.  

At a June 2014 VA examination, the Veteran reported wearing pads, experiencing accidents one to two times daily and using over-the-counter anti-diarrheal medication daily.  She said her bowel incontinence was a daily consideration and she did not always have enough warning to make it to the bathroom.  The VA examiner noted that the Veteran wore pads because of leakage and that she had occasional involuntary bowel movements.  

The Veteran testified that her bowel incontinence was an embarrassing condition and that she had to constantly wear pads because she had accidents one to two times a day.  Her medication only allowed her to have some warning prior to the accidents.  She said she had frequent involuntary bowel movements three or four times an hour.  At night, she got up six to seven times.  She avoided unfamiliar places because she had to be near a bathroom.  See October 2010 Board hearing transcript.  

The Board finds that the Veteran is competent to report the symptoms of her bowel incontinence.  While the May 2011 VA examiner found that the Veteran was in good overall health and the June 2014 VA examiner found that the Veteran had only occasional involuntary bowel movements, the Board finds the Veteran's statements, that she has frequent involuntary bowel movements hourly and uses the bathroom several times at night, credible.  In addition, she has consistently reported experiencing daily accidents despite the use of medication, which only alert her to her need to use the bathroom.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that, throughout the appeal period, the Veteran warrants a higher evaluation of 60 percent for her service-connected incontinence of the bowel.  

To warrant a higher evaluation, the Veteran would have to show complete loss of sphincter control.  Neither the medical evidence nor lay statements support such an evaluation.  

The Board has considered whether the Veteran's incontinence of the bowel presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected incontinence of the bowel is manifested by symptoms of bowel leakage requiring the daily use of pads, frequent involuntary bowel movements, nausea and intermittent diarrhea.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Migraine Headaches

The Veteran's migraine headaches have been evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective December 7, 2004.  

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also does not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

At a February 2005 VA examination, the Veteran reported that since her back surgery, she had headaches approximately four times a week lasting for the entire day.  She said the pain was a sharp, crushing sensation in the left or right frontal area with associated nausea, vomiting, photophobia, and visual light hallucinations.  She treated her migraines with over-the-counter medication and remained in a quiet and dark room during attacks.  She did not seek regular medical treatment.  She noted that her migraines impacted her ability to take care of her children because she had to be alone and in bed.  The VA examiner diagnosed her with migraine headaches and noted that by the Veteran's report, her migraines caused incapacitating pain four out of seven days a week.  

An October 2006 VA treatment record documents that the Veteran's frequency of migraine attacks had decreased to one or two times a week lasting typically from one to two days.  She described her headaches as beginning behind her eyes and spreading rapidly to become generalized.  She reported having associated nausea, vomiting, photophobia, and sonophobia.  She also reported visual symptoms of dark spots and bright streaks once the headaches began.  She had an effective response to prescription medication.  

At a January 2007 VA examination, the Veteran reported having headaches two to three times a week.  The VA examiner noted that these headaches were incapacitating lasting eight hours to four days with associated nausea, vomiting, photophobia, and phonophobia.  The Veteran reported one minor headache daily.  The Veteran took daily prescription medication for her headaches.  

At a December 2007 VA examination, the Veteran complained of migraine attacks two times a week.  The duration of the headaches varied from a couple of hours to several days at a time.  Her prescription medication provided immediate relief for the minor headaches.  During severe attacks, she was unable to function and remained isolated in a dark room.  She described the pain as stabbing pain originating behind one of her eyes and gradually spreading to her entire head.  The VA examiner found that the Veteran had prostrating attacks one to two times a month.   

A December 2010 VA treatment record documents the Veteran's complaints of headaches occurring six times a month and lasting up to a week.  She said her medication helped to reduce the duration of the headaches to two hours.  

At a May 2011 VA examination, the Veteran reported having weekly headaches lasting one to days.  The VA examiner found less than half of the Veteran's migraine attacks are prostrating.  The Veteran was currently stable with a good response to medication at the onset of her headaches.  The VA examiner noted that the Veteran experienced occupational effects of decreased concentration, weakness, fatigue, and pain.  

A July 2012 VA treatment record documents that the Veteran had four headaches a month lasting an entire day with associated vomiting, photophobia, and phonophobia.  The pain mediation she used for her back also helped to relieve her headaches.  

At a June 2014 VA examination, the Veteran reported having daily "regular" headaches and two to three migraines weekly with associated nausea, vomiting, and sensitivity to light and sound.  She said when the medication was effective her headaches resolved in four to five hours, otherwise they would last four to five days.  The VA examiner noted that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The VA examiner noted that the Veteran's headaches impacted her ability to work, because she had been absent from work at least twice a week when she worked as a greeter at Wal-Mart.  Her employer tried to accommodate her, but she said they mutually parted ways after four months.  

The Veteran testified that when she experienced her headaches she had to remain in a quiet, dark place and lie down at its onset and then it would dissipate in a couple of hours.  She said that during the attacks she was unable to see, hear, or talk.  See October 2010 Board hearing transcript.  

Based on a careful review of all the evidence of record, the Board finds that the Veteran's migraine headaches are 50 percent disabling throughout the entire appeal period.  There is conflicting medical evidence as to whether the Veteran's headaches are prostrating.  However, the February 2005, December 2007 and May 2011 VA examiners, who found that the Veteran had incapacitating or prostrating headaches, found that they occurred on a weekly basis.  

The Veteran has consistently reported her headache symptomatology.  She had used prescription medication to relieve her headaches symptoms and reported some relief of minor symptoms or a reduction in her symptoms.  However, she also reported that her medication was not always effective.  In addition to her headache pain, the Veteran had nausea, vomiting, photophobia and phonophobia.  She explained that these attacks impacted her ability to care for her children and maintain employment as she was unable to function and needed to remain isolated during the attacks.  Therefore, the Board finds that resolving all reasonable doubt in favor of the Veteran, her service-connected migraine headaches warrant a 50 percent evaluation.  

The Board has considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected migraine headaches are manifested by symptoms of headache pain, nausea, vomiting, photophobia, and phonophobia.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

	GERD

The Veteran's GERD has been evaluated as 10 percent disabling under 38 C.F.R. §4.114, Diagnostic Code 7346, effective December 7, 2004.

Diagnostic Code 7346 evaluates hiatal hernia.  Her service-connected GERD has been analogously rated under this diagnostic code.  Based on the medical evidence discussed below, the Board finds that the Veteran has been appropriately evaluated under Diagnostic Code 7346.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").

Under Diagnostic Code 7346, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

At a February 2005 VA general medical examination, the Veteran reported having acid reflux and daily heartburn.  She took Tums and Pepto-Bismol to relieve her symptoms.  She did not undergo a specific evaluation of her gastrointestinal problems.  

At a February 2007 VA examination, the Veteran reported that she underwent a tonsillectomy in 2006 after her GERD burned a hole in her tonsils.  She currently had daily nausea, which was precipitated by the ingestion of certain foods or being in a reclined position; vomited one to two times a month without warning; and had occasional dysphagia, daily heartburn, regurgitation, and mild hematemesis.  She took omeprazole daily to treat her symptoms and Pepto-Bismol as needed.  Upon objective evaluation, the VA examiner found that the Veteran was in good overall general health with no signs of significant weight loss or malnutrition.  The Veteran was diagnosed with GERD.  

At a December 2007 VA examination, the Veteran reported having daily heartburn; frequent regurgitation, after heavy meals and with foods with high acid contents; nausea; reflux of bile a couple of times a week; worsening symptoms while reclined; and occasional difficulty swallowing food.  The Veteran said the omeprazole was not effective.  Upon objective evaluation, the VA examiner found no signs of anemia, no recent weight gain or loss and an overall good state of health.   

A March 2008 VA treatment record documents that the Veteran underwent a esophagogastroduodenoscopy (EGD) on February 1, 2008 because of her dysphagia.  The EGD revealed a hiatal hernia and severe reflux esophagitis with ulcerations.  The VA treating physician noted that her symptoms had currently improved.  She was prescribed omeprazole twice a day.  

A September 2008 VA treatment record documents that the Veteran had severe epigastric pain with vomiting and a persistent fever.  She underwent an EGD, which revealed that she still had multiple ulcers in the lower esophagus.  Her medication was changed to Nexium.  

A December 2011 VA treatment record documents that the Veteran had an EGD, which showed abnormal findings.  She had severe hemorrhagic esophagitis with active reflux one-third of the way up the esophagus, gastric polyps, severe gastritis, a large amount of retained food products in the stomach and a large hiatal hernia with active reflux.  

A July 2012 VA treatment record documents that the Veteran underwent a cholecystectomy (surgical removal of the gallbladder) in March.  She reported that her symptoms had improved about 50 percent, but she continued experiencing abdominal pain.  Her reflux had improved by 20 percent.  Upon objective evaluation, the VA treating physician found a completely healed surgical incision, normal and active bowel sounds, a slightly firm abdomen, an upper quadrant of the abdomen that was tender to deep pressure, and a report of nausea to pressure over the umbilical area.  

At a June 2014 VA examination, the Veteran reported having a burning sensation in her throat, vomiting four to five times a week and having to sleep upright.  She took omeprazole twice a day to treat her symptoms.  The VA examiner found that the Veteran had persistently recurrent epigastric distress, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and vomiting.  The VA examiner noted that the Veteran's GERD symptoms impacted her ability to work because she was unable to speak when she had an attack and she found it difficult to concentrate on her duties.  

Based on a careful review of all of the evidence, the Board finds that, prior to February 1, 2008, the Veteran's GERD does not warrant a 30 percent evaluation.  The Veteran had symptoms of heartburn, reflux, vomiting, regurgitation and dysphagia, but no signs of weight loss or malnutrition.  Indeed, the February 2007 and December 2007 VA examiners found that the Veteran was in an overall good state of health.  As the evidence does not show that the Veteran's symptoms were productive of a considerable impairment of health, the Board finds that prior to February 1, 2008, the Veteran's symptoms most approximate a 10 percent evaluation. 

However, as of February 1, 2008, the Board finds that the evidence reflects that the Veteran's GERD symptoms were more appropriately characterized as 30 percent disabling.  The Board finds that the results of the EGD performed in February 2008 is the earliest piece of evidence in the record that the Veteran's GERD symptoms were productive of a considerable impairment of health.  The Veteran had a hiatal hernia and severe reflux esophagitis with ulcerations.  VA treatment records in September 2008 and December 2011 show that the Veteran's GERD had progressed to symptoms of epigastric pain, multiple ulcers in the lower esophagus, severe hemorrhagic esophagitis with active reflux one-third of the way up the esophagus, gastric polyps, severe gastritis, a large amount of retained food products in the stomach and a large hiatal hernia with active reflux.  Indeed, she underwent a procedure to remove her gall bladder, which only partially relieved her symptoms.  Moreover, the June 2014 VA examiner found that the Veteran had persistently recurrent epigastric distress, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and vomiting.  Overall, the Board finds that these symptoms more nearly approximate a 30 percent evaluation as of February 1, 2008.  

The Board finds that a higher evaluation is not warranted, at any time during the appeal period, as the evidence does not reflect that the Veteran's GERD presents symptoms of material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Furthermore, no health care provider has indicated that the Veteran's symptoms are productive of severe impairment of health.

The Board has considered whether the Veteran's GERD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected GERD are manifested by symptoms of reflux, heartburn, regurgitation, vomiting, epigastric pain, sleep disturbance, and dysphagia.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to an initial evaluation in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a 50 percent initial evaluation, but no higher, for MDD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 60 initial evaluation, but no higher, for incontinence of the bowel is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 50 percent initial evaluation for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Prior to February 1, 2008, entitlement to an evaluation in excess of 10 percent for GERD is denied.

As of February 1, 2008, entitlement to a 30 percent evaluation, but no higher, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


